— In an action to recover damages for the alleged breach of a lease, defendant appeals (1) as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Beisheim, J.), entered March 5,1982, as (a) granted partial summary judgment to the plaintiff, and (b) denied its motion to dismiss the complaint and (2) from a judgment of the same court, dated March 22,1982 entered upon the granting of partial summary judgment. Appeal from so much of the order entered March 5, 1982 as granted partial summary judgment dismissed (see Matter of Aho, 39 NY2d 241, 248). The remainder of the order insofar as appealed from, and the judgment, affirmed. No opinion. Plaintiff is awarded one bill of costs. Titone, J. P., Lazer, Thompson and Weinstein, JJ., concur.